                                                                                                                           FILED
  .,




AO     245B (CASDRev. 02/18) Judgment in a Criminal Case



                                           UNITED STATES DISTRICT COUR                                              CLERK. U S DIS TR!CT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                     SOUTHE N DISTR1CT OF CALIFORNIA
                                                                                                                  BY                      DEPUTY
                UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November      1, 1987)
           LUIS DEMETRIO SANCHEZ-OCHOA(!)
                                                                                 Case Number:         18-CR-03586-MMA

                                                                              Federal Defenders, Inc., by: Linda Lopez
                                                                              Defendant's Attorney
REGISTRATION NO.                           71482298

D -
THE DEFENDANT:
[g]     pleaded guilty to count(s)            One of the Information
        was found guilty on count(s)
D
        after a plea of not guilty


Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


       Title and Section I Nature of Offense                                                                Count
       18:1544- Misuse Of Passport (Felony)                                                                 1




        The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
                                                                               ------

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D       The defendant has been found not guilty on count(s)


D      Count(s)                                                                     dismissed o n the motion of the United States.


[g]     Assessment :    $100.00 waived


        JVTA Assessment*:      $
D
        *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

[gj     No fine                      D Forfeiture pursuant to order filed                                                 , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                              HON. MICHAEL M. ANELLO
                                                                              UNITED STATES DISTRICT JUDGE




                                                                                                                         3:18-CR-035 86-MMA
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case


DEFENDANT:                LUIS DEMETRIO SANCHEZ-OCHOA(1)                                           Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-03586-MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D     at

       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D     on or before

       D     as notified by the United States Marshal.

       D     as notified by the Probation or Pretrial Services Office.


                                                        RETURN

I have executed this judgment as follows:

       Defendant delivered on                                            to


at   ______                               ,   with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL




                                    By                      DEPUTY UNITED STATES MARSHAL




                                                                                                3:18-CR-03586-MMA
